DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2013/0083113 to Ito as modified by US Pub. 2018/0015743 to Ishimori.
	With regard to Claim 1, Ito teaches a liquid ejection device (1) comprising:
	a casing (1a) having a front surface formed with a discharge opening (30), the casing defining therein an internal space (A, B, and C) and having an opening (not expressly taught, but is essential to facilitate entry and removal of media and or liquid ejection material);
	a holder (8/10) configured to be accommodated in the internal space and configured to rotatably support a sheet roll including a continuous sheet (Pn), the holder supporting the sheet roll being rotatable about a rotation axis extending in a leftward/rightward direction perpendicular to a frontward/rearward direction and an upward/downward direction [0094 and (fig. 11)],
	a power transmission mechanism (19) positioned beside the holder (8/10) in the leftward/rightward direction and configured to transmit a rotational driving force to the holder [0031];
	a cartridge attachment portion (1c) positioned in the internal space and configured to receive a cartridge (40) storing liquid therein [0042];
	a conveying mechanism (21) positioned in the internal space and configured to convey the continuous sheet to the discharge opening [0031] and [0040];
	a head (2) positioned in the internal space and configured to eject the liquid to the continuous sheet [0027]; and
	a maintenance unit (50) configured to receive the liquid discharged by the head (2),
	wherein the cartridge (40) is attachable to and detachable from the casing (40) through the opening,
	wherein the cartridge attachment portion (1c) and the power transmission mechanism (19) are positioned at the same side of the holder in the leftward/rightward direction (fig. 1), and
	wherein an occupying range of the maintenance unit (50) is across an occupying range of the cartridge attachment portion (1c) and an occupying range of the power transmission mechanism (19) in the leftward/rightward direction.
	Ito does not expressly teach the holder are attachable to and detachable from the casing through the opening. 
	However, Ishimori teaches the holder (41) are attachable to and detachable from the casing through the opening [0036]. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ito with the teachings Ishimori to facilitate the ease of replacing the sheet roll.
With regard to Claim 5, Ito teaches wherein the cartridge attachment portion (35) is configured to receive a plurality of the cartridges (40) with the plurality of the cartridges arrayed in the leftward/rightward direction (fig. 1).
With regard to Claim 18, Ito teaches the claimed invention except for further comprising a holder attachment portion configured to receive the holder and configured to be pulled out relative to the casing through the opening, the holder attachment portion having a portion positioned adjacent to the opening when attached to the casing.
However, Ishimori teaches further comprising a holder attachment portion (40) configured to receive the holder (41) and configured to be pulled out relative to the casing through the opening (4), the holder attachment portion having a portion positioned adjacent to the opening when attached to the casing [0036].  The same motivation applies as discussed in claim 1.

Claim(s) 2-4, 6, 9-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ito as modified by Ishimori and US Pub 2015/0002588 to Hirabayashi.
With regard to Claim 2, Ito as modified by Ishimori teach the claimed invention except for wherein the opening is formed in the front surface of the casing.  
	However, Hirabayashi teaches wherein the opening is formed in the front surface of the casing (figs. 2A and 2B).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ito as modified by Ishimori with the teachings of Hirabayashi to utilize dead space found on the sides of the rolled sheet [0006].
With regard to Claim 3, Ito teaches the claimed invention except for wherein the opening comprises: a first opening through which the cartridge is attachable to and detachable from the casing; and a second opening through which the holder is attachable to and detachable from the casing.
However, Hirabayashi teaches wherein the opening comprises: a first opening (10) through which the cartridge is attachable to and detachable from the casing (3); and a second opening (7) through which the holder (as taught by Ishimori as discussed in claim 1) is attachable to and detachable from the casing (3) (fig. 1).  The same motivation applies as discussed in claim 2.
With regard to Claim 4, Ito as modified by Ishimori teach the claimed invention except for wherein the cartridge attachment portion is configured to receive a plurality of the cartridges with the plurality of the cartridges arrayed in the upward/downward direction.
	However, Hirabayashi teaches (fig. 3B) wherein the cartridge attachment portion (34) is configured to receive a plurality of the cartridges (C, M, Y and K) with the plurality of the cartridges arrayed in the upward/downward direction.  The same motivation applies as discussed in claim 2.
	With regard to Claim 6, Ito as modified by Ishimori teach the power transmission mechanism (19 of Ito) and the holder (8/10 of Ito (41 of Ishimori)) are aligned with one another in the leftward/rightward direction when accommodated in the casing.
Ito as modified by Ishimori teach the claimed invention except for further comprising a waste liquid storage portion configured to be accommodated in the internal space, the waste liquid storage portion being attachable to and detachable from the casing through the opening. 
However, Hirabayashi teaches (fig. 1) further comprising a waste liquid storage portion (37) configured to be accommodated in the internal space, the waste liquid storage portion being attachable to and detachable from the casing through the opening (12) [0052-0053].  The same motivation applies as discussed in claim 2.
With regard to Claim 9, Ito as modified by Ishimori teach the claimed invention except for wherein the waste liquid storage portion is elongated in the upward/downward direction.
However, Hirabayashi teaches (fig. 1) further comprising a waste liquid storage portion (37) is elongated in the upward/downward direction.  The same motivation applies as discussed in claim 2.
With regard to Claim 10, Ito teaches wherein the head (2) is movable between a first position and a second position in the leftward/rightward direction, the head at the first position being positioned immediately above the sheet, the head at the second position being positioned immediately above the maintenance unit (50) [0034 and 0037-0038].
	With regard to Claim 11, Ito teaches wherein the maintenance unit (50) is positioned rearward of the cartridge attachment portion (1c) in the internal space (c).
	With regard to Claim 12, Ito teaches wherein the maintenance unit is movable between an abutment position where the maintenance unit is in abutment with the head to receive the liquid ejected from the head, and a separated position where the maintenance unit is separated away from the head, the separated position being below the abutment position [0038].
	With regard to Claim 13, Ito teaches wherein the head (2) is positioned rearward of the cartridge attachment portion (1c) in the internal space.
With regard to Claim 16, Ito as modified by Ishimori teach the claimed invention except for further comprising a display unit comprising a display screen, the display unit being positioned frontward of the head and above the holder, the display screen being provided on the front surface and exposed to an outside of the casing.
However, Hirabayashi teaches (fig. 1) further comprising a display unit comprising a display screen (17), the display unit being positioned frontward of the head and above the holder, the display screen being provided on the front surface (5a) and exposed to an outside of the casing [0025].

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 7-8, 14-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of Claim 7 is the inclusion of the limitations wherein the waste liquid storage portion is positioned below the cartridge attachment portion when accommodated in the casing.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
The primary reason for the allowance of Claim 8 is the inclusion of the limitations wherein the casing has an inner lower surface defining a lower end of the internal space, and wherein the waste liquid storage portion is supported by the inner lower surface of the casing when accommodated in the casing.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
The primary reason for the allowance of Claim 14 is the inclusion of the limitations a fixing device configured to fix an image of the ink to the continuous sheet;
an image reader configured to read the image on the continuous sheet; and a cutter configured to cut the continuous sheet, wherein at least one of the fixing device, the image reader and the cutter is positioned frontward of the head and above the holder.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
The primary reason for the allowance of Claim 15 is the inclusion of the limitations further comprising a collecting member configured to collect ink mist near the head, the collecting member being positioned frontward of the head and above the holder.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
The primary reason for the allowance of Claim 17 is the inclusion of the limitations wherein the holder comprises a follower gear meshingly engageable with the transmission gear, the follower gear being rotatable about a rotation axis coincident with the rotation axis of the holder when the holder is accommodated in the casing.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853